CONCURRING OPINION BY
Judge COHN JUBELIRER.
I concur with the result reached by the majority. I write separately, however, to note the complexity involved in posting the property at issue.
To show that a property was properly posted, the Tax Claim Bureau must demonstrate compliance with a number of criteria. In In re Upset Price Tax Sale, 147 Pa.Cmwlth. 52, 606 A.2d 1255 (1992), this Court explained the multiple objectives of posting a property:
Not only does public posting assist in informing a taxpayer that his or her property is to be exposed at tax sale, especially when, as here, personal service cannot be accomplished, it serves the additional purpose of notifying others whose interest may be affected by the sale such as mortgage and other lien holders. Posting also serves to notify the public at large that the property is going to be offered at tax sale.
Id. at 1258; see also Ban v. Tax Claim Bureau of Washington County, 698 A.2d 1386, 1389 (Pa.Cmwlth.1997) (“the statute requires that notice be posted so that it can be seen by the public as well as the occupant”). Thus, this Court has held that the posting requirement is designed to accomplish three distinct objectives: (1) informing the owner; (2) notifying anyone else with an interest in the property; and (3) notifying the public at large.
In this case, given the unusual configuration of the residence, it may have been challenging for the Tax Claim Bureau to satisfy the three objectives of the posting requirement with one posting. The residence is located on a five and a half acre plot of land. (Hr’g Tr. at 28, October 27, 2009, R.R. at 51a.) The front of the residence faces State Route 168, which is 350-500 feet from the residence. (Hr’g Tr. at 28, R.R. at 51a.) There is only one approach to the residence, a private driveway that leads from State Route 168 to the rear of the residence, where the garage doors are located. (Hr’g Tr. at 29, R.R. at 52a.) The property is sloped to the rear so that the basement and garage doors are level with the ground and the driveway is “on the lower part of the property.” (Hr’g Tr. at 28-29, R.R. at 51a-52a.) There is no dispute that, to enter the residence, the original property owner, Leroy W. Schoo-ley (Schooley), would follow the driveway to the rear of the residence, park outside the garage, and enter through the rear door of the residence. (Hr’g Tr. at 33-34, R.R. at 56a-57a.)
There was no testimony that Schooley, or anyone else, ever used the front door. Thus, by posting the notice on the rear door, the door that Schooley used, the Tax Claim Bureau posted the property in a *803manner that would, and did, inform the owner.1 However, in this case, the method of posting most likely to notify the owner was the method least likely to notify the general public. Schooley primarily entered the property through the rear door, but the notice attached to that entrance provided little opportunity of reaching the individuals passing the residence on the nearby highway. Although the front door faces the public road, there is no indication that a posting there would have effectively notified individuals driving past the property on the highway, which is located between 350-500 feet away from the front door, and posting on the front door would also have been less likely to notify Schoo-ley. But see In re: Upset Sale Tax Claim Bureau McKean County on September 10, 2007, 965 A.2d 1244 (Pa.Cmwlth.2009) (posting notice of a tax sale on the front door of a property, visible from a private but not public roadway, complied with tax sale statute). The majority opinion does not explicitly state what the Tax Claim Bureau should have done to comply with the posting requirements in this case; however, from my review of the record, it appears that posting the property in multiple locations might have satisfied all of the goals of the posting requirement.
In this case, Schooley knew of the sale, yet failed to take the necessary steps to protect his interest in the property; he now avoids the consequences of that failure by citing a technical defect in the posting. The majority correctly applied the controlling case law to Schooley’s case. I therefore concur, but I do so with the above observation.

. Schooley testified that he read the notice posted on the rear door. (Hr’g Tr. at 42, R.R. at 65a.)